[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-13415                ELEVENTH CIRCUIT
                                                           DECEMBER 9, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                    D. C. Docket No. 08-61450-CV-WPD

H & R YACHT SERVICE, INC.,
a Florida Corporation,

                                                                Plaintiff-Appellee,

                                    versus

133' BROWARD MOTOR VESSEL,
"Serque" Ex "Providence" her
engines tackle, appurtenances,
spares and equipment appertaining
whether onboard or not, In rem,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (December 9, 2009)

Before BLACK, PRYOR and KRAVITCH, Circuit Judges.
PER CURIAM:

      The 133-foot vessel Broward Motor Yacht “Serque” (“Serque”) appeals an

in rem judgment against it on a claim brought by H&R Yacht Service (“H&R”), a

boat repair company located in Fort Lauderdale, Florida. We affirm the district

court’s judgment.

                                   I. Background

      In December 2007, H&R entered an oral contract with Elana Charters, LLC

(“Elana”), the owner of the Serque, to fully service the Serque. Although the

parties dispute the nature of the agreed-upon terms, the record indicates that H&R

provided an estimate prior to the job and that Elana closely supervised H&R’s

work. During the course of the job, H&R was forced to repeat some of its work.

H&R claims that this additional work was necessary because of damage by other

contractors on the job. The Serque claims these alterations were the result of

H&R’s faulty work.

      At the conclusion of H&R’s work, H&R submitted a bill for $84,942.90.

After Elana refused to pay, H&R brought an in rem claim against the Serque.

H&R claimed that its repairs automatically entitled it to a maritime lien on the




                                          2
Serque under 46 U.S.C. § 31342.1 H&R’s action sought to foreclose on this lien to

recover the cost of the repairs. After a bench trial, the district court entered a

judgment in rem against the Serque and awarded H&R $88,153.74 in damages and

prejudgment interest. The Serque appeals.

                                        II. Discussion

       We review the legal conclusions of a district court sitting in admiralty de

novo and its findings of fact for clear error. Flagship Marine Services, Inc. v.

Belcher Towing Co., 966 F.2d 602, 604 (11th Cir. 1992).

       The Serque argues that H&R is not entitled to a maritime lien on the Serque

because H&R charged an unreasonable amount for its repairs. Sweet Pea Marine,

Ltd. v. APJ Marine, Inc., 411 F.3d 1242, 1249 (11th Cir. 2005) (holding that, to

establish a maritime lien, the plaintiff must prove that it charged a reasonable

price). The Serque argues that H&R charged a flat rate of $75 per hour for each of

its employees regardless of the nature of the work performed and level of skill

required. The Serque also argues that H&R should not be entitled to be paid for

work which had to be repeated. It argues that H&R is only entitled to recover

under a theory of quantum meruit, entitling H&R to the reasonable amount for

labor and materials furnished.


       1
         One who furnishes “necessaries” to a vessel on the order of the owner is automatically
entitled to a maritime lien for such repairs. Necessaries include repairs. 46 U.S.C. § 31301(4).

                                                3
      For a maritime lien, a reasonable price is one that is “customary” and “in

accord with prevailing charges for the work done and the materials furnished.”

Sweet Pea, 411 F.3d at 1249. Here, the district court found that H&R quoted a rate

of $75 per hour, even though the industry standard was $80-90 per hour, prior to

the work. Furthermore, the district court also found that H&R billed the Serque for

781 hours, even though it was later determined that H&R may have actually

worked 808 hours. Finally, the district court found that H&R’s bill reflected a 25

percent markup on parts, rather than the industry standard of 30 percent. The

Serque has not disputed these findings, so we cannot say that they are clearly

erroneous. Thus, we conclude that the price was reasonable and that the district

court was correct in entering a judgment against the Serque.

      Finally, the Serque argues that H&R breached its warranty of workmanlike

service because certain repairs had to be repeated. The district court found,

however, that Elana requested some of this duplication and other work was

complicated by Elana’s inadequate explanation of the blueprints to H&R. Because

the Serque has not disputed these findings, we find no clear error and no breach of

this warranty. Furthermore, even if H&R had breached this warranty, the Serque

has cited no authority for the proposition that such a “breach” can defeat H&R’s




                                          4
maritime lien.

      Accordingly, the judgment of the district court is

AFFIRMED.




                                          5